07/19/2022



                                                                                         Case Number: DA 22-0343




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 22-0343

DANEIL PERL, SANDRA PERL, Individually and as Trustees and
Settlors of the D. & S. Perl Family Trust Dated August 24, 1998,

            Plaintiffs and Appellants,

      v.

CHRISTOPHER GRANT, Individually and as Trustee and Settlor
of the Grant Revocable Trust Dated July 18, 2098, the Grant
Revocable Trust Dated July 18, 2008 and GRANT CONSTRUCTION,
LLP,

          Defendants and Appellees.
__________________________________________________________                        ORDER OF
                                                                                  MEDIATOR
CHRISTOPHER GRANT, Individually and as Trustee and Settlor                     APPOINTMENT
of the Grant Revocable Trust Dated July 18, 2098, the Grant
Revocable Trust Dated July 18, 2008 and GRANT CONSTRUCTION,
LLP,

            Third Party Plaintiffs,

      v.

GENERAL ONE, INC.; W.I.N. CONSTRUCTION, INC., MONTANA
INSULATION CONTRACTORS, INC.; RILEY LANDSCAPE
CONSTRUCTION, and JOHN DOES 1-5,

            Third Party Defendants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Vanessa M. Ceravolo, Esq., whose name appears next
on the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 19, 2022.



                                                             _
                                          Bowen Greenwood, Clerk of the Supreme Court

c:    Kenneth K. Lay, Danielle A.R. Coffman, James Robert Zadick, Vanessa M.
Ceravolo, Esq.